     Case: 1:18-cv-05906 Document #: 36 Filed: 12/11/18 Page 1 of 1 PageID #:123

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Louis Martin
                                Plaintiff,
v.                                                   Case No.: 1:18−cv−05906
                                                     Honorable Ronald A. Guzman
City of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 11, 2018:


        MINUTE entry before the Honorable M. David Weisman:Settlement conference
held. The parties were able to reach a settlement. Settlement terms agreed to via written
term sheet. The parties have indicated that they will consent to proceed before this Court,
and therefore should file a consent to proceed before the magistrate judge, which can be
found on the Court's website. Status hearing set for 1/16/19 at 9:15 a.m. If a stipulation of
dismissal is filed prior to that date, the status hearing will be stricken and no appearance
will be necessary. The Court thanks counsel for their professionalism in resolving this
matter. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
